Case 1:19-cv-00583-YK-EB Document1 Filed 04/03/19 Page 1of5

FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

f

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA |

@ Bobby TT: Heminguwat!

 

 

 

 

(Name of Plaintiff) (inmate Number)
(Address) oe : : . — .
)__ | DG, |
(Name of Plaintiff) (Inmate Number) : . CU S 6 8
. : (Case Number)

(Address) .
(Each named party must be numbered, |
and all names must be printed or typed)

vs. ot | CIVIL COMPLAINT

w___S. Gosh physician Asst :

@)Byya Packyn), Medical Supecuisoc : . FILED |
a ~ :.  SCRANTON

 

 

3) D- Walker Cievtenant ON
(Names of Defendants) | Do APR 03. 2019
(Zach named party must be numbered, . - oy PER
and all names must be printed or typed) : of \ DEPUTY CLERK
TO BE FILED UNDER: 42 U.S.C. § 1983 - STATE OFFICIALS

--X_ 28 U.S.C. § 1331 - FEDERAL OFFICIALS _

et
aa

I. PREVIOUS LAWSUITS
A. If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case
number including year, as well as the name of the judicial officer to whom it was assigned:

NR _ 4

 

 

 

 
Case 1:19-cv- 00583- YK- EB ‘Document 1. Filed 04/03/19 Page 2 of 5

ll. EXHAUSTION OF ADMINISTRATIVE REMEDIES

In order to proceed i in federal court, you must fully exhaust any available administrative remedies as to
each ground on which you request action. -

A. © Istherea prisoner grievance procedure available at your present institution? 4 Yes -No

. B. Have you fully exhausted your available administrative remedies regarding each of your Present
claims? M% Yes _ —__No

C. If your answer to “B” is Yes:

1. What steps did you take? | exhausted o\\ bP Forms 3-1

 

4 | -2. What was the result? A frm were, denied

 

D. - If your answer to “B” is No, explain why not: :

 

III. DEFENDANTS
(1) Name of first defendant: DS. GoSA
~ Employed as Qn SiC 100 ASS :Stantat A\\enuvonad FOR Medium
Mailing address: ‘.0-®ox 2990 White Door, DA 119877
(2) Name of second defendant: sfON, Yack N
Employed as Med. Cal Superuisoc at Valenuaod Soo Meco

Mailing address: D.0-Zox_ 2000 whitt perc PA AT#e ]
(3) Name of third defendant: 3B. Wo\Ke.C

Employed as _\ Aen renan+ at Allen Sond LOT ued wm
' Mailing address: ‘V-0-Boxr 2000 wha peer, DA 11887
(List any additional defendants, their employment, and addresses on extra sheets if necessary)

IV. STATEMENT OF CLAIM

 

 

(State here as briefly as s possible the facts of your case. Describe how each defendant is involved, including
dates and places. Do not give any legal arguments or cite any Cases OF ‘statutes. Attach no more than three
extra sheets if necessary.)

od. 7 Mr. S - Gosh nos eppoced tne fac Anos Ine. Dainki 65
- ‘nes ond. Sint. condition geonibits him Soon
CriediNa, StaicS , Gp Bunks cud lang distance.’S . Mr. GaSA

 
V.

” RELIEF

Case 1119-cv- 00583- YK- EB Document 1 Filed 04/03/19 Page 3 of 5

Ho also Chonaed the Plait To Pain _medi cation thot cb ao work

Mr. Ryan Voricin _HoS continued +o eapact, ane, AIK HAE 'S
J .

—Como\oi ntd atonu* WS On and iWiness . We iso conor >

Ane. Cent yich Noehween Nc. GSA and Ane OMinkel and he

ContinveS 40 Send ‘ne Punk Ke A him without investigastice

 

ee. Worker ho disresac nied Mine. fact Aina.t i nay € | Oo

“iness Mort CUBES Soink Suelving and StopS me, Looe walking.
MS wolker CAnims tne. oink ££ cefused. +o COME ko
Ane, L2V.'S oC.CE when in Lack Ane. ouint£l could not walle -

“opr 3. WAKEC cefosed to Vdten ond mr se Penhet in “SHO.

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.)

Told Lice, tne Court 4 gent Ane, Air E 2,100, 000,00

foe Comoensartori) reriek, and 2.000, 000,00 wy Domtwe rewards

fpr c.S. @osa'S de lilbesoite: ind: Mecence., Poor traning

 

I world Vee Ane Couck tn orant tne paint 2.000 200 08
Lor compensatory wees’, and a, O00 000 0° in Pundive.
cemordS foc MC. Puy Yorkin S who eonored nis _dolies

OS medica Supervisor, Ce\werate, indi€Cecenc €., Vechol ObosE.
ond Foitiny 4O LOOK AKO ANE PDiainwee 'S Complaints .

= oid Vike. sre court to arant be, paint 2,000,000,00°
Sor Compensasor veel and 200,000,090 19 DunivE ceuerds

OS vest (C8 1,000,000,60 Sor emohana\ do mocned , for _vera\ AWwSE,
quer a) mediceal Condition and olowsé of Power For MrT wallet

3

 

 
Case 1:19-cv-00583-YK-EB Document1 Filed 04/03/19

Page 4 of 5 -

 

I declare under penalty of perjury that the foregoing is true and correct.

Signed this 8. Hemnieguseg day of

ae

(Signatur.

Math 2e

lain fy" ° :

,20/7 .

 

 
 

 
    

 

  
   
 
       
       
 
    

 

 

   
    

235 N Washington AVE
Scranton, PA 18501-1148

Clerk Court
United States

 

04232-0490

 

  

TON

 

CEIVED |
Vi

 

G
RE
/  SCRAN

A
Axennood “LoL
ite Deer DA

lex7

       
   

Caunear,

 

wae

   
 
 

 

 

 

 

okey
+
any

<3

ame FY’

oy!
‘aioe
Tete
So
OO.
vee

 

 

 

 

 

 

       
   

TONS

 

<n TSE ee

 

ST TE

aS, cea

  

 
